Citation Nr: 1813182	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-35 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 40 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to September 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board previously remanded this claim for further development in October 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159 (2017).

The Veteran is seeking an increased rating for his bilateral hearing loss.  He filed his current claim seeking an increased rating in June 2014.  In support of his claim, he submitted an August 2014 private evaluation.  The private audiogram showed pure tone thresholds, in decibels, of 105 or higher in each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), which would be indicative of profound hearing loss or deafness.  Speech testing was marked as "NR" in both ears.  

However, subsequently, the Veteran was afforded VA examinations in October 2014 and February 2017.  However, both VA examiners indicated that they could not test (CNT) the Veteran.  The examiners stated that the tests results were not valid for rating purposes.  The October 2014 VA examiner noted that inconsistencies between speech reception thresholds and pure tone thresholds suggested that the Veteran's pure tone responses may be better than indicated.  The examiner observed that the Veteran had a history of unreliable responses in the past.  Thus, the examination was void due to inconsistent, unreliable responses from the Veteran.  Likewise, the February 2017 VA examiner also indicated that the Veteran had a history of being inconsistent in hearing test responses.  Moreover, his behavior was inconsistent in that the Veteran was able to respond to examiner's questions fairly easily at a normal conversational level when not looking at the examiner.  As such, the examiner found it unlikely that the Veteran had much trouble hearing pure tones or speech when being tested.  Moreover, the Veteran spoke very softly and someone with this amount of hearing loss would speak loudly.  As such, again the test results were not valid for rating purposes.  Thus, the examiner recommended that the Veteran have a Threshold ABR test to determine if his hearing loss truly exists and to what degree.  

As noted in the prior Board remand, the private examiner did not use the Maryland CNC speech discrimination test.  As such, the Board remanded the case for a medical opinion concerning whether the private speech scores were consistent with Maryland CNC scores.  An addendum opinion dated in December 2017 by a fee-based VA examiner determined that the private audiologist exam was consistent with the Maryland CNC test.  The examiner noted that the private audiologist scored the test NR, which is equivalent of zero percent.  

Nevertheless, based on the inconsistent responses at the VA examinations, the conflicting findings of the private evaluation with the rest of the medical evidence, and the recommendation that the Veteran have a Threshold ABR test administered, the Board finds that another VA examination, to include a Threshold ABR test if possible, should be afforded to the Veteran as the evidence of record is inadequate to decide the Veteran's claim.  The examiner should also offer an opinion on whether the pure tone threshold findings at the August 2014 private evaluation are an accurate reflection of the severity of the Veteran's hearing loss.  

The Board also observes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455   (2007), the United States Court of Appeals for Veterans Claims held that, as relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  As such, the VA examiner should be requested to comment on the functional effects  the Veteran experiences as a result of his bilateral hearing loss.    

The Board reminds the Veteran that the duty to assist is not a one-way street.  When called upon to participate in an examination, conducted for the purpose of determining the current level of disability for compensation purposes, it is incumbent upon the claimant to fully cooperate.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded an appropriate VA examination, to include a Threshold ABR test if possible, to determine the current nature and severity of his bilateral hearing loss.  The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Any indicated tests should be accomplished.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests. 

The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss.  The examiner should also offer an opinion on whether the pure tone threshold findings at the August 2014 private evaluation are an accurate reflection of the severity of the Veteran's hearing loss.  Any opinion expressed should be accompanied by supporting rationale.

2.  Readjudicate the appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




